Citation Nr: 0600646	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  96-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for lumbar strain with 
ankylosing spondylitis, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel






INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  During the pendency of the veteran's 
claim, the RO, by way of a May 1996 hearing officer's 
decision, increased the rating for the veteran's back 
disability from 10 percent to 20 percent, effective March 25, 
1994, the date of the veteran's claim for increase.  The 
veteran has continued his appeal for a higher rating.  

In April 1996, the veteran provided testimony at a hearing 
before a hearing officer at that RO.  A transcript of that 
hearing is of record.  Thereafter, the veteran was scheduled 
for a hearing in April 2003 before a Veterans Law Judge at 
the RO; however, the veteran cancelled this hearing and 
subsequently withdrew his hearing request.  

The Board remanded this case in November 2003 for further 
development, and the case was returned to the Board in 
October 2005.  



FINDINGS OF FACT

1.  Prior to May2005, the veteran's low back disability was 
manifested by moderate limitation of motion.  

2.  On VA examination in May 2005, the veteran's low back 
disability was manifested by clinical findings of a positive 
Goldthwait's sign representing severe lumbosacral strain.  

3.  The veteran does not have intervertebral disc syndrome or 
sciatic neuropathy; he retains useful motion of his 
lumbosacral spine.  


CONCLUSION OF LAW

The criteria for a rating of 40 percent for lumbar strain 
with ankylosing spondylitis have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5295 (2003).  38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.  

In the present case, the veteran's claim was initially 
adjudicated long before the enactment of the VCAA.  Through 
the statement of the case and supplemental statements of the 
case the veteran was informed of the criteria for evaluating 
his back disability.  He was provided with the additional 
notice required by the VCAA by letter dated in June 2002, to 
include notice that he should submit any pertinent evidence 
in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim for an increased rating for his service-
connected back disability has been obtained.  In addition, 
the veteran has been afforded several VA examinations 
assessing the severity of his service-connected back 
disability.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Finally, the Board notes that following compliance with the 
notice and duty to assist requirements of the VCAA and the 
implementing regulations, the AMC readjudicated the veteran's 
claim in August 2005.  There is no indication or reason to 
believe that its decision would have been different had the 
claim not been adjudicated prior to the provision of the 
required notice.  

In sum, the Board is of the opinion that any procedural 
errors in the development and consideration of this claim by 
the RO or the AMC are insignificant and non prejudicial to 
the veteran, and do not warrant another remand and further 
delay of the appellate process, particularly in view of the 
fact that this appeal was initiated over 9 years ago.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of this 
appeal.  


II.  Factual Background

An April 1994 VA X-ray study shows minimal scoliosis of the 
upper lumbar spine to the right side.  

On VA spine examination in June 1994, it was noted that the 
veteran began having back pain in May 1985.  X-ray studies of 
the lumbosacral spine were normal.  He denied any weakness of 
the muscles of the back.  The veteran had no postural 
abnormalities or any fixed deformity of the thoracic, 
cervical or lumbar spines.  No muscle spasm was observed in 
the cervical, thoracic or lumbar areas.  Range of motion of 
the thoracic and lumbar spine noted no evidence of 
malalignment.  There was no tenderness on palpation of the 
spinal processes and paravertebral areas.  Flexion was about 
80 degrees.  There was a complaint of low back pain on 
forward flexion.  Lateral bending of the spine was 35 degrees 
bilaterally.  Rotation of the upper trunk, forward and 
backward was 25 degrees bilaterally.  No evidence of sensory 
or motor deficits were shown.  The diagnoses included 
ankylosing spondylitis, degenerative joint disease of the 
thoracic spine, and history of sacroiliitis.  

On VA joints examination in June 1994, the veteran complained 
of low back pain.  The veteran had no deformity of the 
joints, no instability or loose motion of the joints.  The 
diagnoses included sacroiliitis, bilaterally and chronic 
lumbosacral pain.  

On VA spine examination in April 1996, the veteran complained 
of pain and stiffness of the lumbar spine and difficulty in 
bending, lifting, pushing and pulling as well as difficulty 
lifting more than 15 pounds.  Examination of the 
thoracolumbar spine revealed scoliosis of the spine.  
Paravertebral muscle spasms at the lumbar area was also 
shown.  Range of motion testing showed backward extension to 
20 degrees and forward flexion to 70 degrees.  Lateral 
flexion was 30 degrees on both sides.  Rotation was 30 
degrees on both sides.  There was no objective evidence of 
pain on motion.  Neurological examination of the lower 
extremities was within normal limits.   The diagnosis was 
history of ankylosing spondylitis of the thoracolumbar spine 
with stiffness, pain and difficulty in locomotion because of 
ankylosing spondylitis.  

Private medical records dated May 1996 and November 1996 show 
that the veteran was seen with complaints of back pain and 
bilateral shoulder pain.  It was noted that he had an 
inability to perform in his usual occupation due to such 
symptoms.  It was noted that his total lifting should be 
limited to only 15 to 20 pounds maximum.  

On VA examination on May 23, 2005, the veteran complained of 
constant pain in the back.  It was noted that he had worked 
full time for the Postal Service for 23 years and currently 
had a light duty assignment.  The veteran indicated that he 
had not lost time from work specifically due to his back.  He 
reported that pain radiated up his back and into his buttocks 
but not down his legs.  On physical examination, the 
paravertebral muscles were not in spasm but the veteran 
complained of some tenderness at the L5-S1 joint.  Forward 
flexion was limited to 55 degrees on repeated tries due to 
pain.  Extension was limited to 16 degrees due to pain.  
Lateral flexion was possible to 32 degrees on the left and 33 
degrees on the right when pain limits further motion.  
Twisting to the left and right is 36 and 35 degrees 
respectively.  Goldthwait's sign was positive at 75 degrees.  
All peripheral pulses, radial, posterior tibial and dorsalis 
pedis were full and equal.  Sensation was intact.  Motor 
function and bulk were normal.  The diagnostic impression was 
ankylosing spondylitis, manifested by back pain and 
degenerative arthritis of the lumbar spine.  





III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).  

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contain notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the criteria which became effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  For 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, a 20 percent disability evaluation is warranted.  
For forward flexion of the thoracolumbar spine greater than 
60 degrees, but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, a 10 percent disability 
evaluation is warranted.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  


Analysis

As a preliminary matter, the Board notes that although the 
veteran has complained of some neurological symptoms, all 
evaluations have been negative for evidence of radiculopathy 
or intervertebral disc syndrome.  In addition, the evidence 
does not show and the veteran has not alleged that he has 
ever had an incapacitating episode requiring bedrest 
prescribed by a physician.  Therefore, the disability does 
not warrant a higher rating under the former or current 
criteria for evaluating intervertebral disc syndrome.  

The medical evidence demonstrates the limitation of motion of 
the veteran's lumbar spine more nearly approximated moderate 
than severe.  During VA examination in June 1994, he was able 
to flex to 80 degrees with lateral bending and rotation 
essentially within normal limits.  He had forward flexion to 
70 degrees and extension to 20 degrees on examination in 
April 1996.  

Prior to the May 23, 2005 VA examination the evidence did not 
show lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space as contemplated by an increased 
rating under Diagnostic Code 5295.  Medical evidence during 
this period essentially reflects the veteran's subjective 
complaints of low back pain.  In April 1996 paravertebral 
muscle spasms were shown in the lumbar area.  A history of 
ankylosing spondylitis with stiffness, pain and difficulty in 
locomotion was also shown.  

However, the Board notes that on VA examination conducted on 
May 23, 2005, the veteran complained of constant pain in the 
low back.  Limitation of motion was essentially in the 
moderate range.  However, clinical findings also included a 
positive Goldthwait's sign representing severe lumbosacral 
strain.  In the Board's opinion, such findings more nearly 
approximate the diagnostic criteria for a 40 percent 
evaluation under Diagnostic Code 5295.  

Under the former or current criteria, an evaluation in excess 
of 40 percent is not authorized for the low back disorder 
including lumbar strain with ankylosing spondylitis or for 
limitation of motion of the lumbar spine unless there is 
unfavorable ankylosis.  The medical evidence demonstrates 
that the veteran retains useful motion of the lumbar spine.  
In addition, as discussed above, the medical evidence 
demonstrates that the veteran does not have intervertebral 
disc syndrome or sciatic neuropathy.  Therefore, an increased 
evaluation is not warranted on the basis of either of these 
disorders. 

In sum, the disability does not warrant more than a 40 
percent evaluation since May 23, 2005.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for this disability and the manifestations of this disability 
are not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra- 
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  



ORDER

Entitlement to an increased 40 percent rating for lumbar 
strain with ankylosing spondylitis, based on examination 
findings in May 2005,  is granted, subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


